DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 54-60 are drawn to a biomolecule conjugate comprising a first biomolecule moiety conjugated to a second biomolecule moiety through a bioconjugate linker, wherein the bioconjugate linker has the formula: 
[AltContent: ][AltContent: connector][AltContent: connector][AltContent: rect]
[AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ]					    S

Group II, claims 61 and 62 are drawn to a protein selected from the group consisting of:
		(i) a protein comprising an unnatural amino acid proximal to lysine, histidine, or
tyrosine; wherein the unnatural amino acid has a side chain of formula as depicted in:
		part (I)
		part (II)
		part (III)
	wherein R1 and R2 are each independently a peptidyl moiety; and wherein R1 and R2 are
optionally joined together to form an intramolecularly conjugated protein.

Group III, claim(s) 63-68 are drawn to a pyrrolysyl-tRNA synthetase comprising:
	(i) at least 5 amino acid residues substitutions within the substrate-binding site
of the pyrrolysyl-tRNA synthetase having the amino acid sequence of SEQ ID NO: 3; or
	(ii) an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 1.

Group IV, claim(s) 69-70 are drawn to a cell comprising the biomolecule conjugate of claim 55 or a fluorosulfate-L-tyrosine of the formula: 
[AltContent: ][AltContent: connector][AltContent: connector][AltContent: rect]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ]					    S	F					    
                                    H2N    COOH

Group V, claims 71-73 are drawn to a method of forming the biomolecule conjugate of claim 60, the method comprising:
	(i) contacting an FSY moiety within an FSY biomolecule with a compound comprising the second biomolecule moiety, wherein the second biomolecule is reactive with the FSY moiety; thereby forming the biomolecule conjugate having an intermolecular linker; or
	(ii) contacting an FSY moiety within an FSY biomolecule with a second biomolecule moiety in the FSY biomolecule, wherein the second biomolecule is reactive with the FSY moiety; thereby forming the biomolecule conjugate having an intramolecular linker.
	
	The technical feature linking the invention of group I-V is the biomolecule conjugate comprising a first biomolecule moiety conjugated to a second biomolecule moiety through a bioconjugate linker, wherein the bioconjugate linker has the formula: 
[AltContent: ][AltContent: connector][AltContent: connector][AltContent: rect]
[AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ]					    S

	The inventions groups I-V listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The technical feature does not contribute over the prior art as US 2017/0196985 A1 (The Scripps Research Institute).  US 2017/0196985 A1 teaches a biomolecule conjugates comprising a first biomolecule moiety conjugated to a second biomolecule moiety through a bioconjugate linker identical to the bioconjugate linker recited. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAGNEW H GEBREYESUS/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        May 23, 2022